            Case 1:18-cv-01745-DAD-SAB Document 62 Filed 08/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DUSTIN ROBERT GRAN,                             Case No. 1:18-cv-01745-DAD-SAB-HC

11                  Petitioner,
                                                     ORDER GRANTING RESPONDENT’S
12           v.                                      REQUEST TO SEAL DOCUMENTS

13   JOSIE GASTELO,

14                  Respondent.

15

16          Before the Court is Respondent’s notice of request and request to file under seal 1554

17 pages of Petitioner’s prison mental health records. (ECF No. 59). Petitioner has not opposed

18 Respondent’s request to seal and the time for doing so has passed. See Local Rule 141(c).

19          Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

20      1. Respondent’s request to seal is GRANTED; and

21      2. The Clerk of Court is DIRECTED to file under seal 1154 pages of Petitioner’s prison

22          mental health records.

23
     IT IS SO ORDERED.
24

25 Dated:     August 27, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
